DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 1, “male and female connectors are mounted upon said proximity fuze assembly and said hollow winged external guidance frame so as to operatively connect said proximity fuze assembly to said hollow winged external guidance frame when said projectile enters said hollow winged external guidance frame and exits said barrel” as claimed in claim 1. Specifically, Examiner notes that the “female receiver 401”, which is believed to correspond to the female connector in claim 1, is not shown in Figure 4B as being mounted to both the fuze assembly and the guidance frame. Furthermore, it is unclear what the “male connector” is specifically referring to, much less whether the mounting as claimed is shown.
In claim 3, “female sockets”.
In claim 7, “wherein said male and female connectors comprise: a plurality of male claws movably mounted upon said receiver of said projectile; and a plurality of female claw-receiving sockets defined upon coupling rod”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction In claim 1, line 19, the recitation “male and female connectors” lacks antecedent basis in the specification.
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claims 1-3 use the spelling “fuze” while the specification uses the spelling “fuse”. Consistent spelling of claim terminology should be used throughout both the specification and associated claims in order to increase comprehension of the claims. 
Claim 3 recites “said male and female connectors…comprises movable male claws” but should read “said male and female connectors…comprise movable male claws” or the like in order to maintain grammatical consistency.
Claim 7 recites “sockets defined upon coupling rod” but should read “sockets defined upon said coupling rod” or the like in order to maintain grammatical consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, lines 1-2 recite “A hollow winged external guidance frame or unmanned aerial vehicle (UAV)”, essentially stating the preamble in the alternative. However, a subsequent recitation in lines 6-7 merely recites “said hollow winged external guidance frame”, apparently dropping the “UAV”. It is unclear whether or not the UAV embodiment of the invention is a requirement or not, and further whether any of the limitations of claim 1 also apply to the UAV. Dependent claims 2-3, 5, and 7 fail to cure the deficiency.
	Claim 1, lines 8-9 recite “said…frame is capable of accurately maneuvering said projectile toward a target” which is indefinite, because accuracy in terms projectiles is 
	Claim 1, lines 9-10 recite “by utilizing wings of said…guidance frame” which is indefinite, because it is unclear whether line 1 already requires that the guidance frame have wings by virtue of the recitation of “winged”. Therefore it is unclear if the “wings” of line 10 are referring to the same “winged” structure of the guidance frame already establish, or whether line 10 is reciting a new set of wings distinct from the previously established winged structure.
	Claim 1, lines 12-13 recite “a proximity fuze assembly is fixedly mounted upon a nose portion of said projectile” which is indefinite, because in accordance with Applicant’s disclosure, the fuze assembly is only attached to the projectile after the projectile has been launched. Prior to launch, the projectile is positioned at the bottom of the barrel as shown in Figure 1b, such that the fuze assembly is fixedly mounted to the nose portion of the guidance frame but not in contact at all with the projectile. Therefore it is unclear what phase of the launch of the projectile is being claimed.
	Claim 1, lines 19-23 recites “male and female connectors are mounted upon said proximity fuze assembly and said hollow winged external guidance frame so as to operatively connect said proximity fuze assembly to said hollow winged external guidance frame when said projectile enters said hollow winged external guidance frame and exits said barrel” which is indefinite for three reasons. 

Second, it is unclear whether the male connector is mounted on the proximity fuze assembly or the guidance frame, or both, and likewise for the female connector.
Third, it is unclear which male and female connectors disclosed in Applicant’s specification and drawings are being referred to, as none of the drawings nor the discussion in the specification reveals male and female connectors that are mounted upon the fuze assembly and the guidance frame so as to operatively connect the two when the projectile enters the guidance frame and exits said barrel. Such a recitation would appear to require that the fuze assembly and the guidance frame are only connected when the projectile is launched, but Figure 1B clearly shows that the fuze assembly is mounted on the guidance frame prior to launch.
Claim 2 recites “a detonator is mounted upon said projectile” which is indefinite, because it appears to contradict the disclosure which states, and shows that the detonator 112 is mounted on the proximity fuse 104 and is therefore only connected to the projectile following launch.
Claim 7 recites “said receiver of said projectile” which is indefinite, because claim 2, from which claim 7 depends, requires that the guidance frame “includes a receiver”, such that claim 7 contradicts claim 2.
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.